t c memo united_states tax_court john f and tracy l barford et al petitioners v commissioner of internal revenue respondent docket nos filed date stephen t link for petitioners jillena a warner for respondent memorandum opinion pajak special_trial_judge this matter is before the court pursuant to petitioners' motions for award of reasonable_litigation_costs under sec_7430 and rules through cases of the following petitioners are consolidated herewith for purposes of trial briefing and opinion marcus r messman docket no davis w messman docket no marcus r messman docket no and stephen a messman docket no unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure no party has requested a hearing on petitioners' motions accordingly we rule on petitioners' motions on the basis of the parties' submissions and the record in this case the underlying issues raised in the petitions were settled by stipulations of settlement at the time their petitions were filed all of the petitioners resided in the state of illinois by notices of deficiency respondent determined deficiencies in petitioners' federal income taxes as follows year ended john f tracy l barford marcus r davis w messman messman stephen a messman dollar_figure --- --- big_number --- big_number big_number dollar_figure big_number big_number --- big_number big_number big_number dollar_figure --- dollar_figure --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners filed individual petitions and their cases were consolidated the four equal shareholders of tmc resources inc tmc resources were davis w messman marcus r messman stephen a messman and tracy l barford petitioners prior to tmc resources was the parent_corporation of a consolidated_group of corporations and owned percent of the stock of the following corporations ram drilling company ram drilling tmc farms inc tmc farms tmc oil company tmc oil marco oil inc marco oil and sentry investment_company sentry on date marco oil made two loans one to ram drilling for dollar_figure and another to tmc farms for dollar_figure both at the stated_interest rate of percent the notes to marco oil from ram drilling and tmc farms were later assigned to tmc resources upon the liquidation of marco oil all payments on the loans to ram drilling and tmc farms were applied percent to principal none of the loan payments was applied to any accrued interest on date the stated_interest rate was eliminated and thereafter the loans of the principal balance and subsequent advances accrued no interest on date tmc resources contributed its sentry stock to ram drilling on date tmc resources contributed its tmc farms stock to ram drilling on date tmc oil and marco oil were liquidated and all of their assets and liabilities were distributed to tmc resources on the same date sentry was liquidated by ram drilling on date tmc resources was liquidated pursuant to sec_337 with all of its assets and liabilities distributed to petitioners its four equal shareholders as part of the tmc resources liquidation distribution petitioners received the notes originally given to marco oil by ram drilling and tmc farms on the same date they received the notes petitioners assigned the notes to their partnership tmc enterprises tmc enterprises was a general_partnership in which petitioners were equal partners during the years in issue on date the debts owed by ram drilling and tmc farms to tmc enterprises were restructured as zero percent convertible subordinated debentures in the total_amounts of dollar_figure and dollar_figure respectively in the notices of deficiency respondent determined among other things that petitioners were liable for additional taxes as a result of imputed_interest income on promissory notes from ram drilling and tmc farms pursuant to sec_482 and the incorrect valuation of the ram drilling stock for purposes of the sec_337 liquidation of tmc resources this second issue was not in the notice_of_deficiency for and for marcus r messman marcus r messman received two notices of deficiency petitioners raised only these two issues in their petitions the parties eventually settled the issue of the value of ram drilling stock for purposes of the sec_337 liquidation of tmc resources on date the case proceeded to trial on the remaining sec_482 imputed_interest income issue this court entered five separate decisions pursuant to the stipulated settlement agreements by the parties thereafter this court granted petitioners' motions to vacate or revise the aforementioned decisions and petitioners' motions for award of reasonable_litigation_costs were filed respondent's notices of objection to petitioners' motions for costs and a memorandum were filed petitioners' notices of filing additional evidentiary materials and briefs in opposition were filed in their briefs in opposition petitioners conceded that the litigation costs in these cases are not severable and cannot be reasonably allocated between the two issues raised by petitioners accordingly we shall not so allocate sec_7430 authorizes an award of reasonable_litigation_costs to the prevailing_party to qualify as a prevailing_party petitioners must establish that the position_of_the_united_states in the proceeding was not substantially justified that they substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented and that they satisfied the net_worth requirements of u s c section d b on the date each petition was filed sec_7430 petitioners must also establish that they have exhausted the administrative remedies available to them within the internal_revenue_service that they did not unreasonably protract the proceedings and that the costs claimed are reasonable sec_7430 and c petitioners must establish all of these conjunctive elements in order to recover litigation costs 88_tc_492 respondent agrees that petitioners have substantially prevailed in this case exhausted the administrative remedies available to them within the internal_revenue_service and not unreasonably protracted the court_proceeding respondent also agrees that respondent had taken a position that was not substantially justified on the issue of the valuation of ram drilling stock however respondent contends that respondent's position regarding the imputation of interest_income under sec_482 was substantially justified respondent further contends petitioners have not met the net_worth requirements and that the costs claimed are unreasonable we first consider whether petitioners have established that the position_of_the_united_states was not substantially justified sec_7430 this court has held that the substantially justified standard is the same as the reasonableness standard 89_tc_79 affd 861_f2d_131 5th cir the determination of reasonableness must be based upon all the facts and circumstances surrounding the proceeding 86_tc_962 petitioners bear the burden_of_proof on this issue rule e 94_tc_685 respondent's litigation position is substantially justified if it has a reasonable basis in both law and fact 487_us_552 we believe the record in this case establishes the overall reasonableness of respondent's position with regard to the sec_482 adjustment petitioners argue that respondent's position regarding the imputation of interest_income under sec_482 was not substantially justified petitioners argue that the deficiencies totaled dollar_figure and the decisions of the court as to such deficiencies totaled dollar_figure after years of administrative proceedings and litigation respondent capitulated and agreed that the valuations of ram drilling stock were times too high and respondent conceded that the interest on certain corporate notes should not have been percent and that respondent later conceded this issue in its entirety and stipulated that no interest should be imputed in essence petitioners contend that because they prevailed so overwhelmingly they should be allowed to recover their full costs we disagree this court has consistently held that a concession by respondent is not determinative as to whether respondent's position was not substantially justified 106_tc_76 92_tc_760 notwithstanding petitioners' ability to convince respondent to make overwhelming concessions we believe respondent's position with regard to the sec_482 adjustment nevertheless had a reasonable basis in law and fact sec_1_482-2 income_tax regs provides where one member of a group of controlled entities makes a loan to another member of the same group and charges no interest respondent may make appropriate allocations to reflect an arm's-length interest rate this is in order to prevent evasion of taxes or to clearly reflect income sec_482 in the instant case marco oil made loans to ram drilling and tmc farms they were all members of the same group of controlled entities the loans had an initial interest rate of percent that interest rate was subsequently eliminated and the loans of the principal balance and subsequent advances accrued no interest in marco oil assigned the notes to tmc resources upon the liquidation of tmc resources the parent_corporation that controlled among other subsidiaries marco oil ram drilling and tmc farms the notes were assigned to petitioners who on that same date assigned the notes to tmc enterprises a wholly owned partnership owned equally by the petitioners in these circumstances we believe that respondent's position that the loans fall within the ambit of sec_482 had a reasonable basis in law and fact especially given the nature of the relationship of the companies and the subsequent forgiveness of interest petitioners argue the loans were not bona_fide indebtedness but were mere transfers between the companies and that the notes were simply used to keep track of what was being transferred between these companies petitioners further argue that because the transfers were not bona_fide indebtedness sec_482 was inapplicable in support of their argument petitioners point out that there were no maturity dates on the notes and no repayment schedule regardless of whether respondent was correct in classifying the loans as bona_fide indebtedness we believe respondent was substantially justified in so doing the record indicates that for several years petitioners made payments on the notes and kept a schedule of these payments when petitioners assigned the notes they took great care to do it formally by documenting the notices to the debtors moreover petitioners treated the loan from marco oil to ram drilling as a notes payable liability when they valued ram drilling for purposes of their liquidating_distribution from tmc resources in given these facts we believe respondent was substantially justified when respondent imputed_interest income under sec_482 for the two loan transactions because petitioners have not proved that respondent's position on that issue was not substantially justified and because petitioners have conceded that the litigation costs are not severable or allocable between that issue and the other issue raised in their petitions the valuation of the ram drilling stock petitioners are not entitled to awards of fees therefore we need not reach the other issues under sec_7430 accordingly petitioners' motions for award of reasonable_litigation_costs are denied appropriate orders and decisions will be entered
